           Case 3:20-cv-01527-VAB Document 8 Filed 03/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


    KEON TAMAR MCRAE,
         Plaintiff,

         v.                                               No. 3:20-cv-1527 (VAB)

    THE STAMFORD POLICE
    DEPARTMENT, SARGEANT PHILLIPS,
    LIEUTENANT BAKER, OFFICER
    DEROCCO, THE CITY OF STAMFORD,
         Defendants.


                                     ORDER OF DISMISSAL

        Keon Tamar McRae (“Plaintiff”), filed this civil rights Complaint under 42 U.S.C. §

1983, while he was in the custody of the Connecticut Department of Correction (“DOC”).

Compl., ECF No. 1 (Oct. 6, 2020). The Complaint indicates that he was housed at the Willard-

Cybulski Correctional Institution when he filed this action. Compl. at 7. The Connecticut DOC

website, however, no longer shows Mr. McRae as an inmate incarcerated within DOC, which

indicates that Mr. McRae has been discharged from DOC custody.1

        This Court’s order granting Mr. McRae’s Motion to Proceed in forma pauperis instructed

him that he must update his address at any time during the litigation and that failure to do so can

result in dismissal of his case. Order, ECF No. 7 (Oct. 20, 2020) (“Order“). At present, the

docket still shows Mr. McRae has an address at Willard-Cybulski Correctional Institution. Mr.

McRae has not, therefore, updated his address in compliance with this Court’s order dated

October 20, 2020.



1
 The Court may “take judicial notice of relevant matters of public record.” See Giraldo v. Kessler, 694
F.3d 161, 164 (2d Cir. 2012). The Court’s inmate search under Mr. McRae’s inmate number returned a
result of: “No Record Meets Your Criteria.”

                                                   1
          Case 3:20-cv-01527-VAB Document 8 Filed 03/13/21 Page 2 of 2




       Accordingly, Mr. McRae’s case is DISMISSED without prejudice for failure to comply

with this Court’s order under Federal Rule of Civil Procedure 41(b). Order.

       If Mr. McRae wishes to reopen this case, he must provide the Court with his current

address and file a motion to reopen that provides a good cause reason for why he failed to

provide the Court with his current address. If Mr. McRae does not file a motion to reopen that

complies with this Order by May 14, 2021, the Court will close this case with prejudice.

       SO ORDERED at Bridgeport, Connecticut, this 12th day of March, 2021.

                                                    /s/ Victor A. Bolden
                                                    VICTOR A. BOLDEN
                                                    UNITED STATES DISTRICT JUDGE




                                               2
